Berry, J.
This was an action before a justice of the peace, to recover an unpaid balance of $14.70, claimed to be due for money lent and intoxicating liquor sold by plaintiff to defendant. The justice rendered judgment for the plaintiff for the amount claimed, whereupon defendant appealed to the district court upon questions of law. *40The return containing all the evidence, and showing no formal proof made by plaintiff of license to sell intoxicating liquor, the district court, upon the authority of Solomon v. Dreschler, 4 Minn. 197, (278,) ruled that he could not recover for the liquors furnished, and reversed the judgment of the justice accordingly. In so doing the court must have overlooked the fact that the complaint, as amended, alleged that the plaintiff was duly licensed to sell intoxicating liquor at the time of the sales to defendant, and that this allegation of the complaint is not denied in the answer, (so far as the record shows,) and therefore stands admitted. As to the question whether the evidence showed defendant to be an habitual drunkard, we find no reason to differ from the court below.
The judgment of the district court is reversed, and the judgment of the justice affirmed, without remittitur.